Case 3:20-cv-00569-TJC-JBT Document 9 Filed 07/08/20 Page 1 of 3 PageID 78




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


  KENNETH JOHNSON,

              Plaintiff,
  v.                                             Case No. 3:20-cv-569-J-32JBT

  ANHEUSER-BUSCH COMPANIES, LLC,

              Defendant.



                                    ORDER

        On June 9, 2020, defendant removed this case to federal court relying on

  the Court’s diversity jurisdiction, stating that the amount in controversy

  exceeds $75,000, plaintiff is a citizen of Florida and defendant Anheuser-Busch

  Companies, LLC “is a citizen of the State of Delaware.” Doc. 1 at ¶B.8. On

  June 16, 2020, the Court entered an order (Doc. 7) directing defendant to

  supplement its notice of removal to provide the names and citizenship of each

  member of the LLC so that the Court could determine whether its diversity

  jurisdiction was properly invoked.   The Court’s order cited Rolling Greens,

  MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir.

  2004), which explains that the citizenship of limited liability companies

  depends on the citizenship of each member of the limited liability company. As

  the Eleventh Circuit stated in Rolling Greens, unlike a corporation, “the
Case 3:20-cv-00569-TJC-JBT Document 9 Filed 07/08/20 Page 2 of 3 PageID 79




  citizenship of an artificial, unincorporated entity generally depends on the

  citizenship of all the members composing the organization.” Id. at 1021. This

  “general rule for unincorporated entities also applies to limited liability

  companies[.]” Id. at 1022. Thus, in a removal case, “[t]o sufficiently allege the

  citizenships of [limited liability companies] a party must list the citizenships of

  all the members of the limited liability company[.]” Id.

        In responding to the Court’s order, defendant actually cited Rolling

  Greens but then stated:     “The sole member of Defendant [Anheuser-Busch

  Companies, LLC] is ‘Anheuser-Busch Companies, LLC’ and it’s a citizen of the

  State of Delaware.” Doc. 8 at ¶¶ 2-3. This is essentially the same statement

  the Court already found to be deficient.

        No later than July 24, 2020, defendant is ordered to file a second

  supplement to its notice of removal stating who the members of defendant’s

  limited liability company are and the citizenship of each of them.          If any

  member is itself an LLC, the names and states of citizenship of each of those

  entities must be provided as well.      If defendant is unable or unwilling to

  provide this information, this case will be remanded without further notice for

  defendant’s failure to carry its burden of establishing that the Court has subject

  matter jurisdiction.




                                          2
Case 3:20-cv-00569-TJC-JBT Document 9 Filed 07/08/20 Page 3 of 3 PageID 80




          DONE AND ORDERED in Jacksonville, Florida this 8th day of July,

  2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge




  s.
  Copies:
  Counsel of record




                                        3
